 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     DAWN A. CARTER,                                   )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:18-cv-01415-GMN-VCF
 5
            vs.                                        )
 6                                                     )                      ORDER
     NANCY A. BERRYHILL, Acting                        )
 7   Commissioner of Social Security,                  )
                                                       )
 8                         Defendant.                  )
 9                                                     )
                                                       )
10
11          Pending before the Court is the Report and Recommendation (“R&R”) of United States
12   Magistrate Judge Cam Ferenbach, (ECF No. 17), which recommends that Plaintiff Dawn
13   Carter’s Motion for Reversal and/or Remand, (ECF No. 14), be granted and the case be
14   remanded to the Social Security Administration. The R&R further recommends that Defendant
15   Commissioner Nancy Berryhill’s Cross-Motion to Affirm the Agency Decision, (ECF Nos. 15
16   and 16), be denied.
17          A party may file specific written objections to the findings and recommendations of a
18   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
19   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
20   determination of those portions to which objections are made. Id. The Court may accept, reject,
21   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
22   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
23   not required to conduct “any review at all . . . of any issue that is not the subject of an
24   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
25   that a district court is not required to review a magistrate judge’s report and recommendation


                                                  Page 1 of 2
 1   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
 2   1122 (9th Cir. 2003).
 3         Here, no objections were filed, and the deadline to do so, September 9, 2019, has passed.
 4   (Min. Order, ECF No. 17).
 5         Accordingly,
 6         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 17), is
 7   ACCEPTED AND ADOPTED in full.
 8         IT IS FURTHER ORDERED that Plaintiff’s Motion for Reversal and/or Remand,
 9   (ECF No. 14), is GRANTED.
10         IT IS FURTHER ORDERED that Defendant’s Cross-Motion to Affirm the Agency
11   Decision, (ECF Nos. 15 and 16), is DENIED.
12         IT IS FURTHER ORDERED that this case is REMANDED to the Social Security
13   Administration.
14         The Clerk is instructed to close the case.
15
16                     10 day of September, 2019.
           DATED this _____
17
18                                                ___________________________________
                                                  Gloria M. Navarro, District Judge
19                                                United States District Court
20
21
22
23
24
25


                                                Page 2 of 2
